Citation Nr: 1220905	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  07-13 516A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.   Entitlement to an initial rating in excess of 10 percent for the orthopedic manifestations of intervertebral disk syndrome, thoracolumbar spine for the period from November 1, 2005 to February 16, 2011.

2.  Entitlement to a rating in excess of 40 percent for the orthopedic manifestations of intervertebral disk syndrome, thoracolumbar spine, for the period beginning February 17, 2011.

3. Entitlement to an initial compensable rating for gout for the period from November 1, 2005 to March 25, 2009.

4. Entitlement to a rating in excess of 20 percent for gout, for the period beginning March 26, 2009.

5.  Entitlement to a separate, compensable rating for radiculopathy of the lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1981 to October 2005.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision issued by the Regional Office (RO) in Atlanta, Georgia which granted service connection for gout and a lumbar spine disability and evaluated them both as noncompensable.  In a September 2009 rating decision the RO increased the rating for the Veteran's gout to 20 percent effective March 26, 2009.  The case was transferred to the RO in Roanoke, Virginia in February 2010.  In a March 2010 rating decision the RO increased the Veteran's initial rating for his lumbar spine disability to 10 percent, effective the day after his release from active duty.  This case was remanded by the Board for additional development in December 2010.  In a March 2012 rating decision the rating for the Veteran's lumbar spine disorder was increased to 40 percent, effective February 17, 2011.  The Veteran did not indicate that he was satisfied with the increased ratings that were assigned for his disabilities and he elected to continue his appeal.  It has now been returned to the Board for appellate disposition.

The Veterans electronic Virtual VA claims file was reviewed in connection with this appeal.

The issue of entitlement to a separate compensable rating for radiculopathy of the lower extremities is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  Prior to February 17, 2011, the Veteran's lumbar spine disability was not characterized by forward flexion to 60 degrees or less, combined range of motion of 120 degrees or less, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour or incapacitating episodes having a total duration of at least 2 weeks during any 12 month period.

2.  Beginning February 17, 2011, the Veteran's lumbar spine disability was not characterized by unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes having a total duration of at least 6 weeks in any 12 month period.

3.  For the period from November 1, 2005 to March 25, 2009, the Veteran's gout was characterized by one or two exacerbations in a year in a well established diagnosis.

4.  For the period from March 26, 2005 to February 16, 2011, the Veteran's gout was not characterized by symptom combinations productive of considerable impairment of health objectively supported by examination findings or incapacitating episodes occurring 3 or more times a year.

5.  Beginning February 17, 2011, the Veteran's gout was characterized by symptom combinations productive of considerable impairment of health objectively supported by examination findings or incapacitating episodes occurring 3 or more times a year.

CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for the orthopedic manifestations of the Veteran's lumbar spine disability for the period prior to February 17, 2011 were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5243 (2011).

2.  The criteria for a rating in excess of 40 percent for the orthopedic manifestations of the Veteran's lumbar spine disability for the period beginning February 17, 2011 were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5243 (2011).

3.  The criteria for an initial rating of 20 percent, but no higher, for gout for the period prior to March 26, 2009 were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5002, 5017 (2011).

4.  Beginning February 17, 2011, the criteria for a rating of 40 percent, but no higher, for gout were met.  These criteria were not met prior to February 17, 2011. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5002, 5017 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed.  This amendment applies to all applications pending on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id at 486.     

In this case, the Veteran was sent a letter in March 2006 which explained what the evidence needed to show in order to establish service connection for a claimed disability.  It also explained the ways in which VA would assist him with obtaining evidence in support of his claims.  The Veteran was sent a statement of the case (SOC) that addressed the propriety of the initial ratings which were assigned for his disabilities in March 2007.   While the Veteran was not sent notice of how ratings or effective dates were assigned prior to the initial rating decision, the Veteran was granted service connection so this error is harmless.

In addition to its duties to provide the aforementioned notices to the claimant, VA also must make reasonable efforts to assist the claimant with obtaining the evidence that is necessary in order to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record evidence including service treatment records, VA treatment records, and Tricare records.  The Veteran was afforded appropriate VA examinations in connection with his claims.

Initial Ratings

The Veteran contends that his back disability and gout are worse than is indicated by the ratings which are currently assigned for those disabilities.

Disability ratings are determined by applying criteria that are set forth in the VA's Schedule for Rating Disabilities (38 C.F.R. Part 4).  Ratings are based on average impairments of earning capacity resulting from particular diseases and injuries and the residuals thereof in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are described utilizing diagnostic codes set forth in 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In cases, such as this one, in which a claim for a higher evaluation arises out of the initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the claim and appellate process. See generally Fenderson v. West, 12 Vet. App. 119 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).

A.  Intervertebral Disk Syndrome

Pursuant to the general rating formula for diseases and injuries of the spine a 10 percent rating is assigned for forward flexion of the thoracolumbar spine that is greater than 60 degrees but not greater than 85 degrees; or a combined range of motion of the thoracolumbar spine that is greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness that does not result in an abnormal gait or an abnormal spinal contour; or a vertebral body fracture with the loss of 50 percent or more of the height thereof.  A rating of 20 percent is assigned for forward flexion of the thoracolumbar spine that is greater than 30 degrees but not greater than 60 degrees; or a combined range of motion of the thoracolumbar spine that is not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  An evaluation of 40 percent is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or where there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned where there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned where there is unfavorable ankylosis of the entire spine.  These rating criteria apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45. DeLuca v. Brown , 8 Vet. App. 202, 205-206 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

There are also alternative criteria for rating intervertebral disc syndrome based upon incapacitating episodes.  Under the alternative criteria, a 10 percent rating is assigned when the Veteran has incapacitating episodes of intervertebral disc syndrome having a total duration of at least one, but less than two, weeks during the previous 12 month period.  A 20 percent rating is assigned when the Veteran has incapacitating episodes of intervertebral disc syndrome having a total duration of at least two, but less than four, weeks during the previous 12 month period.  A 40 percent rating is assigned when the Veteran has incapacitating episodes of intervertebral disc syndrome having a total duration of at least four, but less than six, weeks during the previous 12 month period.  A 60 percent rating is assigned when the Veteran has incapacitating episodes of intervertebral disc syndrome having a total duration of at least 6 weeks during the previous 12 month period.  Id. 

The Veteran was afforded a pre-discharge VA contract examination in March 2005.  At that time, the Veteran complained of constant pain in the upper and lower back.  The pain radiated to the left lower extremity.  The pain was aching and sticking.  On a scale of one to ten, the pain level is at four.  The pain can be elicited by physical activity and relieved by rest.  At the time of pain, the Veteran can function without medication.  The Veteran denied that the condition caused any incapacitation.  There was no functional impairment resulting from the condition and it did not cause any missed work.  
Examination of the thoracolumbar spine revealed no complaints of radiating pain on movement.  There was no muscle spasm.  No tenderness was noted.  There was negative straight leg raising bilaterally.  Range of motion of the spine was flexion to 90 degrees, extension to 30 degrees, right and left lateral flexion to 30 degrees, and right and left rotation to 30 degrees.  The range of motion was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  There were no signs of intervertebral disk syndrome with chronic and permanent nerve root involvement.  Lumbar spine x-rays showed joint narrowing at L5-S1.  The examiner diagnosed lumbosacral intervertebral disk degeneration.

Treatment records show that the Veteran continued to complain of back problems after service.

The Veteran's back was reexamined by VA on February 17, 2011.  The Veteran reported that he currently was taking medication for back pain.  There were no urinary or bowel symptoms.  There was numbness and parasethesias on the left in the L4-5, S1 distribution.  There was leg and foot weakness on the left side.  There was occasional unsteadiness.  

The Veteran reported fatigue, decreased motion, weakness, spasms, and pain.  Location of pain was the low back down into the left buttock and left leg.  The pain is chronic, constant, moderate aching and burning pain.  The Veteran reported that he had severe flare ups of back pain twice per month that last hours.  Precipitating factors were standing for over one hour and alleviating factors were pain medications.  The Veteran estimated an additional 90 percent limitation of motion during flare ups.  The Veteran did not have any incapacitating episodes of intervertebral disk syndrome within the prior 12 months.  The Veteran did not use any assistive devices and was able to walk one half mile.  

Examination of the spine showed no spasm, atrophy, or guarding.  There was pain with motion.  There was weakness and tenderness on the left.  There was no muscle spasm, localized tenderness, or guarding severe enough to be responsible for an abnormal gait or abnormal spinal contour.  Posture and head position were normal.  There was symmetry in appearances.  The Veteran favored his left side walking.  There were no abnormal spinal contours.  Motor exam was normal.  Muscle tone was normal, without any atrophy noted.  Sensation was abnormal at L4-5 S1 distribution.  There was no ankylosis.

Range of motion was 0 to 30 degrees flexion with pain throughout range of motion, extension 0 to 10 degrees with pain throughout range of motion, right lateral flexion was 0 to 10 degrees with pain throughout range of motion, left lateral flexion was 0 to 20 degrees with pain throughout range of motion, right and left lateral rotation was 0 to 20 degrees with pain throughout range of motion.  There was no additional limitation of motion after repetitive use.  Magnetic resonance imaging showed degenerative disk disease at L4-5, S1.  The examiner diagnosed multilevel degenerative disk disease with radiculopathy.

The Veteran was employed as a pilot full time.  He lost four weeks from work in the last year due to back pain.  The back disability caused severe effects on the Veteran's ability to exercise, moderate effects on shopping and chores, mild effects on bathing, dressing, and toileting, and no effects on grooming or feeding.  

The evidence does not show that the Veteran met the criteria for an evaluation in excess of 10 percent prior to February 17, 2011.  Flexion of the thoracolumbar spine was not shown to have been limited to 60 degrees or less, or combined range of motion to 120 or less, and there was no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour during this period.  There were no incapacitating episodes of intervertebral disk syndrome.

The evidence also does not show that the Veteran met the criteria for an evaluation in excess of 40 percent beginning February 17, 2011.  There was no unfavorable ankylosis of the thoracolumbar spine although range of motion was severely limited and further limited during flare ups.  There also were not incapacitating episodes lasting at least 6 weeks during any 12 month period; the Veteran denied experiencing any incapacitation episodes of intervertebral disk syndrome.

While the February 17, 2011 examination also showed some neurological abnormalities, the appropriate rating for these is addressed in the remand portion of this decision.  

The Board finds that the Veteran's symptoms do not present such an exceptional disability picture as to render the schedular rating inadequate.  38 C.F.R. § 3.321(b).  See also Thun v. Peake, 11 Vet. App. 111, 115 (2008) (the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the schedular evaluation is inadequate).  The Veteran's back pain and limited motion are expressly contemplated by the rating schedule.  While the Veteran had to take time off from work due to his back pain, the currently assigned 40 percent rating contemplates some difficulties with work due to back symptoms.

B.  Gout

Gout is addressed in 38 C.F.R. § 4.71a, diagnostic code 5017.  It is rated as rheumatoid arthritis, diagnostic code 5002.  A 20 percent rating is assigned for one or two exacerbations per year in a well established diagnosis.  A 40 percent rating is assigned for symptom combinations productive of considerable impairment of health objectively supported by examination findings or incapacitating exacerbations occurring three or more times per year.  A 60 percent rating is assigned for less than the criteria for 100 percent but with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring four or more times per year or a lesser number over prolonged periods.  A 100 percent evaluation is assigned for constitutional manifestations associated with active joint involvement, totally incapacitating. 

Service treatment records show an established diagnosis of gout, treated at intervals with medication for exacerbations.

Predischarge VA contract examination noted that the Veteran reported that he developed gout in the right foot in 1997 but did not otherwise indicate the history of the disease or examination findings, other than to note that uric acid was normal at the time of the examination.  There was no diagnosis of gout made at the examination.

Post-service treatment records indicate that the Veteran continued to complain of gout, and had a standing prescription for medication including Indocin to treat exacerbations.  There is no indication that the Veteran made specific medical appointments to address his exacerbations of gout.

The Veteran was reexamined with respect to his gout on February 17, 2011.  He reported this started as a painful first metatarsal joint of the right toe, the pain was a sharp burning pain.  Flares occur once per month of both metatarsals and occasionally the left and right ankles.  90 percent limitation of motion was estimated with flares by the Veteran.  The course of the disease was intermittent.  The Veteran took daily medication plus additional medication for flares.

There was no deformity, giving way, or instability of the joints.  There was stiffness.  The right first metatarsophelangeal joint was mildly tender and warm to the touch.  There was stiffness but no weakness.  There were no locking episodes or instances of subluxation or dislocation.  There was swelling during flares.  The motion of the great toes and ankles were impacted with flares.  There were no incapacitating episodes or arthritis or constitutional symptoms of arthritis.  The Veteran was unable to stand during a flare with weight on the joint.  He avoided long walks during a flare.  The only objective finding on examination was mild warmth and tenderness of the left metatarsophalangeal joint.  

The Veteran reported that he lost about three weeks from work due to gout flares.  During flares, there are severe effects on chores, shopping, exercise, and dressing, moderate effects on bathing and toileting, and no effects on feeding or grooming.  

The Veteran was able to continue to work in his current occupation despite his gout with the exception of being absent due to flares.  The gout is not systemic.  The flares occur once per month and cause definite impairment of health due to incapacitating pain.  

While there are no specific flares shown prior to February 17, 2011, the evidence shows that the Veteran was diagnosed with longstanding gout and was prescribed medications to address his gout and gout flares.  It is therefore reasonable to assume during this time that he had one or two exacerbations per year.  Therefore, the criteria for a 20 percent rating were met during this entire period.  However, during this time, it was not shown that there were three or more incapacitating episodes or symptom combinations productive of definite impairment of health.  On February 17, 2011, the examiner indicated that pain caused definite impairment of health, meeting qualifications for a 40 percent rating beginning this time.  However, while the Veteran contended that he had monthly exacerbations, these exacerbations were not shown to be severely incapacitating and there were no signs of anemia or weight loss productive of severe impairment of health.

The Board also finds that the Veteran's symptoms did  not present such an exceptional disability picture as to render the schedular rating inadequate at any time.  38 C.F.R. § 3.321(b).  See also Thun, 11 Vet. App. at 115.  The Veteran's symptoms of gout flares causing pain in the toes and ankles is expressly contemplated by the rating schedule, and the Veteran did not identify any unusual features of his gout.  While the Veteran missed some work due to gout, the assigned 40 percent rating contemplates some difficulties working due to gout symptoms.

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  Benefit of the doubt was considered in awarding the increased ratings for gout.  With respect to the back disability, the weight of the evidence was again increased ratings for this disability. See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  



ORDER


An initial rating in excess of 10 percent for the orthopedic manifestations of intervertebral disk syndrome, thoracolumbar spine for the period from November 1, 2005 to February 16, 2011, is denied.

A rating in excess of 40 percent for the orthopedic manifestations of intervertebral disk syndrome, thoracolumbar spine, for the period beginning February 17, 2011, is denied.

3. A 20 percent rating for gout for the period from November 1, 2005 to March 25, 2009 is granted, subject to the law and regulations governing the payment of monetary benefits.  

A rating in excess of 20 percent for gout for the period from March 25, 2009 to February 17, 2011 is denied.

4. A 40 percent rating for gout for the period beginning February 17, 2011 is granted, subject to the law and regulations governing the payment of monetary benefits.

REMAND

The VA examination dated February 17, 2011 noted sensory abnormalities in an L4-5, S1 distribution.  The examiner diagnosed multilevel lumbar degenerative disk disease with radiculopathy.  However, there were insufficient findings upon which to formulate a rating for the Veteran's radiculopathy.  It is therefore necessary that the Veteran be afforded a VA neurological examination to determine the current severity of all neurological sequelae of his lumbar spine disability.




Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disability on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.   Afford the Veteran a VA examination by a qualified physician to document all of the neurological symptoms that are related to the Veteran's lumbar spine disability.  All of these symptoms should be set forth in detail.  The examiner should indicate which nerve or nerves is involved with the Veteran's symptoms and indicate whether the symptoms are mild, moderate, or severe. A rationale should be provided for all conclusions.

3.  After completion of the above development, the claim for an initial rating for radiculopathy should be adjudicated.  If the Veteran disagrees with the rating assigned, he and his representative should be issued a statement of the case and informed of the steps necessary in order to complete a substantive appeal of this issue.

Then, if indicated, and if a substantive appeal is completed, this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


